EXHIBIT 10.37

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

CONFIDENTIAL

 

Amendment No. 3 to the

Respiratory Diseases Research Collaboration and License Agreement

 

This Amendment No. 3 to the Respiratory Diseases Research Collaboration and
License Agreement, effective as of January 26, 2016 (this “Amendment No. 3”), is
made by and between Glaxo Group Limited, a company existing under the laws of
England and Wales, having its registered office at Glaxo Wellcome House,
Berkeley Avenue, Greenford, Middlesex, UB6 ONN, England (“GSK”), and Five Prime
Therapeutics, Inc., a Delaware corporation having a place of business at Two
Corporate Drive, South San Francisco, CA 94080, USA (“FivePrime”).

 

Recitals:

 

WHEREAS, FivePrime and GSK are parties to the Respiratory Diseases Research
Collaboration and License Agreement, effective April 11, 2012, as amended (the
“Collaboration Agreement”), under which GSK and FivePrime entered into a
research collaboration to use FivePrime’s proprietary technology to identify and
advance targets involved in respiratory diseases;

 

WHEREAS, GSK desires to amend the Collaboration Agreement as set forth in this
Amendment No. 3 to: (i) extend the Research Program Term by three months to
allow for the conduct of additional activities to validate Hits from Screening
Assays *** and *** of the Research Plan; and (ii) provide for an extended
Claiming Option Period with respect to certain Offered Hits upon expiry of the
Research Program Term; and

 

WHEREAS, FivePrime is willing to amend the Collaboration Agreement as set forth
in this Amendment No. 3;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained in this Amendment No. 3, the receipt and sufficiency of
which are hereby acknowledged, FivePrime and GSK hereby agree as follows:

 

 

1.

Defined Terms.  Capitalized terms used in this Amendment No. 3 without
definition shall have the respective meanings set forth in the Collaboration
Agreement.

 

 

 

2.

Research Program Term. The definition of Research Program Term in Article 1 of
the Collaboration Agreement shall be amended and restated in its entirety as
follows:

 

 

“Research Program Term” shall mean the period starting as of the Effective Date
and ending on July 10, 2016.”

 

 

3.

Review of Offered Hits.

 

 

 

3.1

An additional defined term shall be inserted into Article 1 of the Collaboration
Agreement as follows:

 

 

“Extended Claiming Option Period” shall mean (i) with respect to an Extended
Offered Hit that became an Offered Hit after April 10, 2016 and before the end
of the Research Program Term (July 10, 2016), the period commencing on the date
on which FivePrime has



--------------------------------------------------------------------------------

 

CONFIDENTIAL

delivered all Offered Hit Data with respect to such Extended Offered Hit and
continuing for *** thereafter; and (ii) with respect to an Extended Offered Hit
that was deemed an Offered Hit at the end of the Research Program Term (July 10,
2016) pursuant to Section 3.4.1(b)(i), the period commencing on July 10, 2016
and ending on January 6, 2017.

 

 

3.2

Subsection 3.4.1(b)(iii) of the Collaboration Agreement shall be amended and
restated as follows:

 

 

“(iii) GSK’s right to exercise its Claiming Option for any Target (other than
any Target that is an Extended Offered Hit) that, prior to the end of the
Research Program Term (July 10, 2016), has been offered to GSK as an Offered
Hit, or has been deemed an Offered Hit, in each case pursuant to this Section
3.4.1(b), shall continue after the expiration of such Research Program Term for
the full Claiming Option Period of time;”

 

 

3.3

A new subsection 3.4.1(b)(iv) shall be inserted as follows:

 

 

“(iv) GSK’s right to exercise its Claiming Option for any Extended Offered Hit
shall continue after the expiration of such Research Program Term for the
Extended Claiming Option Period; and”

 

 

3.4

Section 3.4.1(b)(iv) shall be renumbered Section 3.4.1(b)(v), and shall be
amended and restated as follows:

 

 

“GSK’s Selection Option for any Target that is a Claimed Target at the end of
the Research Program Term (or becomes a Claimed Target after the end of the
Research Program Term by reason of GSK’s exercise of its Claiming Option
pursuant to subsections (iii) or (iv) above), shall continue after the
expiration of such Research Program Term for the full Selection Option Period of
time.”  

 

 

3.5

Section 3.4.1(b) shall be amended to append to the end thereof the following:

 

 

“GSK shall have the right exercisable on or prior to the expiry of the Research
Program Term (July 10, 2016) to designate by written notice to FivePrime: (1) up
to *** Targets that (A) became Offered Hits after April 10, 2016 or would become
Offered Hits by reason of the expiry of the Research Program Term pursuant to
Section 3.4.1(b)(i) and (B) were Hits from the *** Screening Assay (screen ***);
and (2) up to *** Targets that (A) became Offered Hits after April 10, 2016 or
would become Offered Hits by reason of the expiry of the Research Program Term
pursuant to Section 3.4.1(b)(i) and (B) were Hits from the *** Screening Assay
(screen ***) (each such designated Target, an “Extended Offered Hit”).”

 

 

4.

Research Program Funding.   Section 6.2 of the Collaboration Agreement shall be
amended and restated as follows:

 

 

“6.2.1Research Program Funding for Initial Assays. In consideration for
FivePrime’s performance of (a) the *** under the Research Plan and (b) the ***,
FivePrime shall Invoice GSK and GSK shall pay to FivePrime within *** of receipt
of such Invoice by GSK, seventeen (17) quarterly payments in the amount of ***
per Calendar Quarter. It is the intent

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2



--------------------------------------------------------------------------------

 

CONFIDENTIAL

of the Parties that GSK will pay each such quarterly payments on the first day
of each Calendar Quarter starting with the first (1st) Calendar Quarter after
the Effective Date and that FivePrime may, accordingly, Invoice GSK for such
quarterly payments *** in advance of the start of a Calendar Quarter, provided,
however, that GSK shall have no obligation to pay any such Invoiced amounts in
less than *** following receipt of such Invoice. GSK’s total payment obligation
under this Section 6.2.1 shall be capped at ***.”

 

5.

Extraordinary Samples.  It is the intention of the Parties that each Party’s
obligation to obtain sufficient quantities of Extraordinary Samples pursuant to
Section 6.2.3 of the Collaboration Agreement shall continue during the final
quarter of the extended Research Program Term. However, pursuant to Section
6.2.3, GSK shall be responsible for *** of the Extraordinary Sample Costs during
such final quarter.

 

6.

Research Plan. References in the Research Plan to dates, timelines, costs and
other relevant provisions shall be interpreted in line with the provisions of
this Amendment No. 3.

 

7.

Miscellaneous Provisions;

 

 

7.1Entire Agreement.  The Collaboration Agreement as amended by this Amendment
No. 3 constitutes the entire understanding of GSK and FivePrime with respect to
the subject matter thereof and supersedes and cancels all other previous express
or implied agreements.

 

7.2Governing Law. This Amendment No. 3 shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to any rules
of conflict of laws.

 

7.3Counterparts.  This Amendment No. 3 may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Amendment No. 3 may
be executed by facsimile or electronic signatures, which signatures shall have
the same force and effect as original signatures.

 

IN WITNESS WHEREOF, FivePrime and GSK have executed this Amendment No. 3 as of
the effective date first mentioned above.

 

Glaxo Group Limited

 

 

 

 

Five Prime Therapeutics, Inc.

BY: /s/ Olaf Ulrich______________________

BY: /s/ Lewis T. Williams_________________

     Name:  Olaf Ulrich

     Title:  Alliance Director

     Name:  Lewis T. Williams

     Title:  President and Chief Executive Officer

 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3

